 
 
I 
111th CONGRESS
1st Session
H. R. 3624 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to ban the use of the arsenic compound known as roxarsone as a food additive. 
 

1.Short titleThis Act may be cited as the Poison-Free Poultry Act of 2009. 
2.Ban on use of arsenic compound known as roxarsone as food additive 
(a)BanSection 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348) is amended by adding at the end the following: 
 
(k)Ban on use of arsenic compound roxarsoneThe arsenic compound known as roxarsone— 
(1)shall not be subject to section 201(s)(4); and 
(2)is deemed to be an unsafe food additive within the meaning of this section.. 
(b)Conforming amendment to definition of animal feedSection 201(w) of such Act (21 U.S.C. 321(w)) is amended by inserting after such paragraph or section, the following: and in section 409(k),. 
(c)Effective dateThe amendments made by this section shall take effect one year after the date of the enactment of this Act.  
 
